Construction of chapter 729, Private Acts of 1925, is involved. The learned Chancellor, in this mandamus proceeding, has held the act applicable to an automobile driven for hire by an owner who uses a fixed stand, and charges fares proportioned to the haul and number of passengers in each case, but not operating "between fixed termini, or over a regular route." In the case of Haley
v. Killough, Clerk, Hamilton Equity, decided in February, *Page 61 
1926, the Chancellor reached a different conclusion, holding the act inapplicable to taxicabs and autos not operating between fixed termini.
While it is conceded that the language of this act is involved and ambiguous, it is insisted that, viewing the act as a whole, and having in mind the evil to be remedied and protection to the public sought to be afforded, all motor driven vehicles for hire coming within the definition of taxicabs, set out in Section 1 of the act, should be held to come within its provisions requiring insurance to be carried for the benefit of the public.
The caption is broad, covering all "motor vehicles . . . for hire," and the word "taxicab" is given a definition practically as broad, and it may be plausibly contended that the protection sought to be provided might fairly be so extended, but the language of section 2 is definitely limited. "It shall be unlawful for any person . . . to operate any motor vehicle . . . for hire, between fixed termini, without executing bond or providing insurance," etc. This is the controlling language of the act. The broad terms of the caption and the references to taxicabs contained in the body of the act, fairly suggest a possible original purpose to enact legislation which would apply to all motor vehicles driven for hire, whether strictly taxicabs or not (except when coming under a municipal ordinance having similar requirements), but the manifest ambiguity and confusion in the frame and language of the act as it now appears, indicates restrictive changes inartificially made before final passage.
However this may be, we find the language of the act heretofore quoted declaring "what shall be unlawful" reasonably clear. While in arriving at the intent, which is always important, the apparent general purpose of *Page 62 
legislation may be considered, "it is also a settled rule of construction in this State," as said by Mr. Justice LANSDEN inPlow Co. v. Hays, 125 Tenn. 155, "that statutes levying taxes or duties upon citizens will not be extended by implication beyond the clear import of the language used, nor will their operation be enlarged so as to embrace matters not specifically pointed out, although standing upon a close analogy. . . . burdens are not to be imposed beyond what the statute expressly imports." It results that the judgment must be reversed and a decree will be entered here for the petitioner. *Page 63